Citation Nr: 1100029	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-22 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to July 1998, 
and from January 2003 to August 2003.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Waco, Texas.

In January 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing has been associated with the Veteran's 
claims file. 

In the Veteran's September 2006 VA Form 21-526, he raised 
a claim of entitlement to service connection for bilateral 
hearing loss.  This claim has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the January 2010 hearing, the Veteran testified that his 
service-connected bilateral Achilles tendonitis has worsened 
since the last VA examination of October 2006.  See the January 
2010 Hearing Transcript, p. 3.  Specifically, the Veteran 
testified that he currently suffers from functional loss due to 
pain, fatigue, a lack of endurance, and weakness that was not 
taken into account at the last VA examination.  Id. at 5.  He 
explained, for example, that he currently experiences difficulty 
walking up and down the hills on his college campus, that the 
cold weather greatly exacerbates his pain, that he must walk 
sideways down the steps of his home at times, and that he has 
trouble bending and picking up objects.   Id. at 3-7.  On review 
of the October 2006 VA examination report, the Board confirms 
that the examiner rendered essentially negative findings as to 
the functional impairment caused by the Veteran's disability.  
None of the above symptomatology was described by the Veteran in 
2006 or considered by the examiner.  Additionally, the Veteran 
testified that he now treats his condition with pain medication 
such as Aspirin or Ibuprofen on a daily basis and that his 
current physical therapy regimen now includes the use of heat 
therapy.  See id. at 6, 9.  This information too was not of 
record at the time of the last VA examination.  Because of the 
evidence of possible worsening since the last examination, a new 
examination is needed to determine the severity of the PTSD.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 
 
Prior to affording the Veteran an additional examination, the RO 
should contact the Veteran and associate with the Veteran's 
claims file any outstanding medical or other records relevant to 
the Veteran's claim that have not already been associated with 
the claims file.  In this respect, the Board notes that while the 
Veteran submitted summary reports from his physical therapist, 
R.T., dated from January 2010 and February 2010, the actual 
treatment notes from this provider are not of record.  These 
records should be requested. 
 
The Board also notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. 
§ 3.159(c)(2).  Here, the VA treatment notes of record indicate 
that the Veteran receives care at the Austin Outpatient Clinic of 
the Central Texas Veterans Health Care System.  The most recent 
records are dated in May 2007.  While the Veteran testified at 
the January 2010 hearing that he has not received additional VA 
treatment from the Temple location of the North Central Texas 
Veterans Health Care System, any other updated records should be 
obtained.  See the January 2010 Hearing Transcript, p. 6-7.  

Finally, the Board notes that just prior to the adjudication of 
this matter the Court issued Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice and assistance 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to the effective date of an award in an increased rating 
claim.  Notice should be provided to the Veteran in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice 
of the information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Contact the Veteran and request that he 
provide authorization forms necessary to 
obtain the private treatment records of his 
physical therapist, R.T.  Thereafter, 
attempt to obtain those records.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file. 
 
3.  Obtain and associate with the claims 
file all VA outpatient records dated since 
May 2007.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file. 

4.  Then, schedule the Veteran for a VA 
examination in order to determine the 
current severity of his bilateral Achilles 
tendonitis.  The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

Testing must include pertinent range of 
motion studies with special attention to 
when, (in terms of degrees of motion), the 
Veteran experiences pain, fatigue, 
weakness, incoordination, or any other 
relevant DeLuca symptoms.

The examiner should opine whether the 
Veteran has any additional loss of function 
(i.e., motion) of bilateral feet or ankles 
due to pain or flare-ups of pain, supported 
by adequate pathology; and whether it is at 
least as likely as not the Veteran has any 
additional functional loss due to weakened 
movement, excess fatigability, 
incoordination, or flare-ups of such 
symptoms or any other relevant symptoms or 
signs.  Such determinations should be 
expressed, if feasible, in terms of 
additional loss of motion of the joints 
involved.

The examiner is requested to provide a 
rationale for any opinion expressed.
 
5.  After completion of the foregoing, and 
after undertaking any further development 
deemed necessary, readjudicate the claim, 
in light of all pertinent evidence and 
legal authority.  If the determination 
remains less than fully favorable, furnish 
to the Veteran and his representative a 
Supplemental Statement of the Case and 
afford them with a reasonable opportunity 
for response thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The appellant 
has the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



